
	

113 HR 2705 IH: Stanislaus River Native Anadromous Fish Improvement Act
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2705
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Denham introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To develop a pilot program to remove non-native predator
		  fishes from the Stanislaus River to protect the native anadromous fishery
		  resources affected by the operation of the New Melones Unit of the East Side
		  Division of the Central Valley Project, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stanislaus River Native Anadromous
			 Fish Improvement Act.
		2.Pilot program to
			 protect anadromous fish in the stanislaus river
			(a)Establishment of
			 non-Native predator fish removal programThe Commissioner and
			 districts, in consultation with the National Marine Fisheries Service, the
			 United States Fish and Wildlife Service, and the California Department of Fish
			 and Wildlife, shall jointly develop and conduct a pilot non-native predator
			 fish removal program to remove non-native striped bass, smallmouth bass,
			 largemouth bass, black bass, and other non-native predator fishes from the
			 Stanislaus River. The pilot program shall—
				(1)be scientifically
			 based;
				(2)include methods to
			 quantify the number and size of predator fishes removed each year, the impact
			 of such removal on the overall abundance of predator fishes, and the impact of
			 such removal on the populations of juvenile anadromous fish found in the
			 Stanislaus River by, among other things, evaluating the number of juvenile
			 anadromous fish that migrate past the rotary screw trap located at
			 Caswell;
				(3)use wire fyke
			 trapping, portable resistance board weirs, and boat electrofishing, which are
			 the most effective predator collection techniques that minimize affects to
			 native anadromous fish;
				(4)be developed,
			 including the application for all necessary scientific research and species
			 enhancement permits under section 10(a)(1) of the Endangered Species Act of
			 1973 (16 U.S.C. 1539(a)(1)), for the performance of the pilot program, not
			 later than 6 months after the date of the enactment of this Act;
				(5)be implemented on
			 the first business day of the calendar year following the issuance of all
			 necessary scientific research and species enhancement permits needed to begin
			 the pilot program; and
				(6)be implemented for
			 a period of five consecutive calendar years.
				(b)ManagementThe
			 management of the pilot program shall be the joint responsibility of the
			 Commissioner and the districts. Such parties shall work collaboratively to
			 insure the performance of the pilot program, and shall discuss and agree upon,
			 among other things, changes in the structure, management, personnel,
			 techniques, strategy, data collection, reporting, and conduct of the pilot
			 program.
			(c)Conduct
				(1)In
			 generalAt the election of the districts, the pilot program may
			 be conducted by their own personnel, qualified private contractors hired by the
			 districts, personnel of, on loan to, or otherwise assigned to the Bureau of
			 Reclamation, or a combination thereof.
				(2)Participation by
			 bureau of reclamationIn the event the districts elect to conduct
			 the program using their own personnel or qualified private contractors hired by
			 them, the Commissioner has the option to assign an employee of, on loan to, or
			 otherwise assigned to the Bureau of Reclamation, to be present for all
			 activities performed in the field. Such presence shall insure compliance with
			 the agreed upon elements specified in subsection (b). The districts shall pay
			 100 percent of the cost of such participation as specified in subsection
			 (d).
				(3)Timing of
			 ElectionThe districts shall notify the Commissioner of their
			 election on or before October 15 of each calendar year of the pilot program,
			 which election shall apply to the work performed in the subsequent calendar
			 year.
				(d)Funding
				(1)Annual
			 fundingThe districts shall be responsible for 100 percent of the
			 cost of the pilot program. On or before December 1 of each year of the pilot
			 program, the Commissioner shall submit to the districts an estimate of the cost
			 to be incurred by the Bureau of Reclamation in the following calendar year, if
			 any, including the cost of any data collection and posting under subsection
			 (e). If an amount equal to the estimate is not provided to the reclamation fund
			 identified in section 3 of the Act of February 21, 1911 (43 U.S.C. 525), by the
			 districts on or before December 31 of each year—
					(A)the Bureau of Reclamation shall have no
			 obligation to conduct the pilot program activities otherwise scheduled until
			 full payment is made by the districts; and
					(B)the districts
			 shall be prohibited from conducting any aspect of the pilot program until full
			 payment is made by the districts.
					(2)AccountingOn
			 or before September 1 of each calendar year, the Commissioner shall provide an
			 accounting of the prior calendar year’s expenses to the districts. If the
			 estimate paid by the districts was less than the actual costs incurred by the
			 Bureau of Reclamation, the districts shall have until September 30 of that
			 calendar year to pay the difference to the reclamation fund. If the estimate
			 paid by the districts was greater than the actual costs incurred by the Bureau
			 of Reclamation, then a credit shall be provided to the districts, which shall
			 be deducted from the estimate payment the districts must make for the work
			 performed by the Bureau of Reclamation, if any, in the next calendar
			 year.
				(e)Reporting and
			 evaluation
				(1)In
			 generalOn or before the 15th day of each month, the Commissioner
			 shall post on the Web site of the Bureau of Reclamation a tabular summary of
			 the raw data collected in the prior month.
				(2)ReportOn
			 or before June 30 of the calendar year following the completion of the program,
			 the Commissioner and districts shall jointly publish a peer reviewed report
			 that—
					(A)discusses the
			 findings and conclusions of the pilot program;
					(B)synthesizes the
			 data collected under paragraph (1); and
					(C)makes
			 recommendations for further study and action.
					(f)Permits
			 process
				(1)Not later than 180
			 days after filing of an application by the Commissioner and the districts, the
			 Secretary of the Interior, the Secretary of Commerce, or both, as appropriate,
			 shall issue all necessary scientific research and species enhancement permits
			 under section 10(a)(1) of the Endangered Species Act (16 U.S.C. 153(9)(a)(1)),
			 for the performance of the pilot program.
				(2)Any permit
			 application that is not approved by the Secretary of the Interior, Secretary of
			 Commerce, or both, as appropriate, for any reason, within 180 days after
			 receiving the application, shall be deemed approved.
				(3)All permits issued
			 shall be in the name of the Bureau of Reclamation and the districts.
				(4)Districts may
			 delegate the authority to administer the permit authority to any qualified
			 private contractor retained in accordance with subsection (c).
				(5)The pilot program,
			 including amendments thereto by the appropriate Federal and State agencies,
			 shall constitute a conservation plan that complies with the requirements of
			 section 10(a)(2) of the Endangered Species Act of 1973 (16 U.S.C.
			 1539(a)(2)).
				(g)NEPASection
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)) shall not apply with respect to section 2 and the issuance of any
			 permit under this subsection during the seven-year period beginning on the date
			 of the implementation of the pilot program.
			3.RestrictionsAny restriction imposed under California law
			 on the catch, take, or harvest of any non-native or introduced aquatic or
			 terrestrial species that preys upon anadromous fish and that occupies or is
			 found in the Stanislaus River is hereby void and is preempted.
		4.DefinitionsFor the purposes of this Act:
			(1)Anadromous
			 fish
				(A)The term
			 anadromous fish as applied to the Stanislaus River and the
			 operation of New Melones—
					(i)means those native
			 stocks of salmon (including steelhead) that—
						(I)as of October 30,
			 1992, were present in and had not been extirpated from the Stanislaus River;
			 and
						(II)which ascend the
			 Stanislaus River to reproduce after maturing in San Francisco Bay or the
			 Pacific Ocean; and
						(ii)does not mean any
			 stock, strain or member of American shad, sockeye salmon, or striped
			 bass.
					(B)The definition of
			 anadromous fish provided in section 3403(a) of the Central Valley Project
			 Improvement Act (Public Law 102–575) shall not apply to the operation of New
			 Melones Dam and Reservoir, or to any Federal action in the Stanislaus
			 River.
				(2)CommissionerThe
			 term Commissioner means the Commissioner of the Bureau of
			 Reclamation.
			(3)DistrictsThe
			 term districts means the Oakdale Irrigation District and the South
			 San Joaquin Irrigation District.
			(4)Pilot
			 programThe term pilot program means the pilot
			 non-native predator removal program established under section 2(b).
			5.SunsetThis Act and the authorities provided under
			 this Act shall expire 7 years after implementation of the pilot program
			 begins.
		
